Citation Nr: 1418337	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to a rating in excess of 50 percent for his PTSD.  In a January 2012 statement, the Veteran's representative reported that the Veteran's PTSD has become worse since the August 2010 (most recent) VA compensation and pension examination.  The representative requested that the Veteran be provided a new VA examination to determine the current level of severity his PTSD.  

At his March 2012 hearing the Veteran testified that his PTSD condition had worsened.  He stated that he now had panic attacks due to his PTSD.  As there is some evidence indicating that the Veteran's PTSD disability may have increased in severity since the August 2010 VA PTSD examination, the Veteran must be provided a new VA examination to determine the current severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

At the hearing the Veteran reported that all of his PTSD treatment is through VA.  He stated that he gets his medical treatment at the VA facilities in Charleston, Florence, and Columbia, South Carolina.  The claims file contains VA treatment records from all three VA facilities.  The Veteran's updated treatment records should be obtained from these facilities.

That Board notes that the Veteran's Social Security Administration (SSA) records have been obtained and they are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the updated VA outpatient mental health records for the Veteran from the Charleston, Florence, and Columbia, South Carolina VA medical facilities.

2.  When the above action has been accomplished, arrange for a VA psychiatric examination of the Veteran to determine the current severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and the effect of his PTSD condition and symptoms on his on his daily activities and his employability.  A multi-axial assessment should be conducted which includes a GAF score and the examiner should provide an explanation of the significance of the score assigned.  

3.  Thereafter, readjudicate the issue on appeal and furnish the Veteran and his representative a supplemental statement of the case if the claim is not granted to the Veteran's satisfaction.  The Veteran and his representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



